Exhibit 10.1








MANPOWERGROUP INC.




Annual Incentive Plan








--------------------------------------------------------------------------------


Exhibit 10.1


MANPOWERGROUP INC.
ANNUAL INCENTIVE PLAN




Table of Contents




PAGE
ARTICLE I General Provisions    1
Section 1.    Overview of the Plan    1
Section 2.    Definitions    1
Section 3.    Plan Administration    3
Section 4.    Eligibility and Participation Guidelines    3
ARTICLE II Financial Goals    3
Section 1.    Performance Measures    3
Section 2.    Performance Goals    5
Section 3.    Award Opportunities    5
Section 4.    Calculation of Awards    6
Section 5.    Distribution of Awards    6
ARTICLE III Operating Objectives    7
Section 1.    Objectives and Award Opportunities    7
Section 2.    Determination of Awards    7
Section 3.    Distribution of Awards    7
ARTICLE IV Miscellaneous Provisions    7
Section 1.    Maximum Bonus Amount    7
Section 2.    Termination of Employment    7
Section 3.    Forfeiture of Amounts Paid under the Plan    8
Section 4.    No Guarantee of Employment    8
Section 5.    Withholding Taxes    8
Section 6.    Amendment and Discontinuance of the Plan    8
Section 7.    Effective Date    8












--------------------------------------------------------------------------------


Exhibit 10.1


MANPOWERGROUP INC.
ANNUAL INCENTIVE PLAN
Article I
General Provisions
Section 1.    Overview of the Plan
One of the elements of the compensation program for the Company’s executives is
an annual incentive award paid in cash. The purpose of this Plan is to
facilitate implementation of this element for certain of these executives, as
designated by the Committee or by the CEO (referred to below as “Participants”).
Under the Plan, annual incentives are based on attainment of certain financial
or other operating goals established for each Participant. The financial goals
(referred to below as “Performance Measures”), which vary among Participants,
include earnings per share, return on invested capital, adjusted operating unit
profit, gross profit, expenses as a percent of gross profit and/or any other
financial goals as determined by the Committee or the CEO. At the beginning of
each Plan Year, the financial goals for the year are established for
Participants by the Committee or by the CEO. Bonus amounts may be earned by
Participants for the year based on the Company’s attainment of these goals.
The Plan also includes an operating performance component under which annual
bonus amounts may be earned based on a Participant’s achievement, as determined
by the Committee or the CEO, of certain operating objectives established at the
beginning of the year. The operating performance component allows the Company to
recognize performance by Participants that may not be reflected in financial
metrics.
The Plan provides for cash awards to be determined shortly after the end of each
Plan Year based on achievement of the goals established at the beginning of the
year. In connection with the establishment of the goals, each Participant is
assigned threshold, target and outstanding bonus opportunity levels.
Section 2.    Definitions
As used herein, the following terms shall have the following meanings:
(a)
Adjusted Operating Unit Profit — as defined in Section 1 of Article II.

(b)
Administrator – shall mean the Committee with respect to Awards under the Plan
to executive officers of the Company and the CEO with respect to Awards to
Participants who are not executive officers of the Company.

(c)
Award — any bonus opportunity awarded under the Plan.



1

--------------------------------------------------------------------------------




(d)
Affiliate – any subsidiary or other entity that is controlled (directly or
indirectly) by the Company.

(e)
CEO – will mean the Company’s Chief Executive Officer.

(f)
Committee — the Executive Compensation and Human Resources Committee of the
Board of Directors of the Company.

(g)
Code — the Internal Revenue Code of 1986, as it may be amended from time to
time, and any proposed, temporary or final Treasury Regulations promulgated
thereunder.

(h)
Company — ManpowerGroup Inc., a Wisconsin corporation.

(i)
Consolidated ManpowerGroup — the Company and its direct and indirect
subsidiaries.

(j)
Disability – permanent and total disability, as defined in the Company’s
long-term disability plan, or if no such plan is in effect, as defined in Code
Section 22(e)(3).

(k)
EPS — as defined in Section 1 of Article II.

(l)
Expenses as a Percent of Gross Profit — as defined in Section 1 of Article II.

(m)
Gross Profit – as defined in Section 1 of Article II.

(n)
Participant – any Company or Affiliate employee who is designated by the
Committee or the CEO to participate in the Plan.

(o)
Performance Measures – the financial measures described in Section 1 of Article
II.

(p)
Plan — the ManpowerGroup Inc. Annual Incentive Plan.

(q)
Plan Year — each yearly period commencing on January 1st of each year during the
term of the Plan.

(r)
Retirement – a termination of employment on or after a Participant has attained
age 55 and has completed 10 years of Service.

(s)
Return on Invested Capital – as defined in Section 1 of Article II.

(t)
Service – as to each Participant, the period beginning on the date he or she
first becomes an employee of the Company or Affiliate and ending on the date he
or she ceases to be an employee of the Company or Affiliate.



2

--------------------------------------------------------------------------------




Section 3.    Plan Administration
The Administrator shall administer the Plan. The Administrator is authorized to
interpret the Plan, to adopt such rules and regulations, as it may from time to
time deem necessary for the effective operation of the Plan, and to act upon all
matters relating to the granting of Awards under the Plan. Any determination,
interpretation, construction or other action made or taken pursuant to the
provisions of the Plan by or on behalf of the Administrator shall be final,
binding and conclusive for all purposes and upon all persons including, without
limitation, the Participants and their respective successors in interest.
Section 4.    Eligibility and Participation Guidelines
(a)
Criteria for participation in the Plan:

In selecting Participants, the Committee or the CEO, as the case may be, shall
take into account the degree to which the proposed Participant can have an
impact on the short-term and long-term operating performance and growth of the
Company and such other criteria as it deems relevant.
(b)
Renewal of participation:

The Committee or the CEO, as the case may be, reserves the right to remove any
Participant from the Plan at any time. Plan participation in one year does not
guarantee participation in subsequent Plan Years.
ARTICLE II    
Financial Goals
Section 1.    Performance Measures
The following financial goals may be used as Performance Measures under this
Plan and, except as otherwise provided by the Administrator, shall be measured
according to the terms set forth below in this Section 1 of Article II. The
Administrator may apply the Performance Measures on an absolute or relative
basis, may value the Performance Measures below on a growth or fixed basis,
and/or may apply the Performance Measures on a Company-wide or business segment
basis. The Administrator may also provide for reasonable adjustments in
calculating the Performance Measures and may include or exclude items, including
but not limited to: extraordinary items; gains or losses on the sale of assets,
changes in accounting principles or the application thereof, regulatory changes,
currency fluctuations, acquisitions, divestitures, necessary financing
activities, recapitalizations, including stock splits and dividends, expenses
for restructuring activities, and other non-operating items.


(a)
EPS is net earnings per share — diluted, including net earnings from continuing
and discontinued operations, but excluding the impact of currency, any



3

--------------------------------------------------------------------------------




cumulative effects of changes in accounting principles, extraordinary items,
goodwill impairment, and the benefit of current year share repurchases in excess
of dilution.
(b)
Return on Invested Capital is net operating profit after taxes divided by
average capital.

(1)
Net operating profit after taxes is defined as earnings before income taxes plus
net interest expense and goodwill impairment (including the results of
continuing and discontinued operations) minus taxes, excluding the impact of
currency.

(2)
Taxes are calculated as net operating profit multiplied by the effective tax
rate.

(3)
Average capital is the average monthly ending balance of capital employed (total
shareholders’ equity plus total debt less cash) plus or minus capital
adjustments.

(4)
Capital adjustments are:

●
to increase capital for accumulated intangible amortization

•
those adjustments required to exclude the effect of foreign exchange rate
fluctuations on the above capital employed items, as reflected in the adjusted
capital employed report,

●
those adjustments required to exclude the effect of goodwill impairment,

●
those adjustments required to exclude the effect of any other items recorded in
other comprehensive income, and

●
for any acquisitions having a total purchase price of more than $3 million, an
adjustment to defer and ratably phase in the impact of the purchase price
increasing capital employed over the 36-month period following the date of
closing.

(c)
Adjusted Operating Unit Profit (AOUP) is operating unit profit less a cost of
net capital.

(1)
Operating unit profit (OUP) is equal to revenues less direct costs and branch
and national headquarters operating costs translated into US Dollars in constant
currency. It includes the results of continuing and discontinued operations but
excludes the impact of currency.



4

--------------------------------------------------------------------------------




(2)
Cost of net capital is defined as average net capital multiplied by 12%. Average
net capital equals trade accounts receivable less allowance for doubtful
accounts, certain managed service provider payables and deferred revenue,
calculated based on the average of the monthly ending balances, with each
country translated into US Dollars using the same exchange rates as used for
OUP.

(d)
Expenses as a Percent of Gross Profit is equal to selling, general and
administrative expenses (or personnel costs) divided by gross profit, with each
country translated into US Dollars in constant currency. It includes the results
of continuing and discontinued operations.

(e)
Gross Profit is the gross profit for the period translated into US Dollars in
constant currency. It includes the gross profit from continuing and discontinued
operations.

(f)
Other - The Administrator may use any other financial goals as Performance
Measures under this Plan, as determined in its discretion, measured in the
manner determined by the Administrator at the time it sets the goals for the
Plan Year under this Article II.

Section 2.    Performance Goals
No later than 90 days after the beginning of any Plan Year, the Administrator
shall set such financial goals for the year as it deems appropriate based on the
Performance Measures it chooses to use for a Participant from Section 1 of this
Article II. Generally, the Administrator shall not change such financial goals
more than 90 days after the beginning of the Plan Year, except as determined to
be necessary by the Administrator to reflect extraordinary events or
circumstances that impact such financial goals.
(a)
Threshold goal — The minimum level of performance for which a bonus amount will
be earned will be established as the threshold goal. Achieving the threshold
goal will yield the threshold opportunity level.

(b)
Target goal — The expected level of performance will be established as the
target goal. Achieving the target goal will yield the target opportunity level.

(c)
Outstanding goal — An outstanding level of performance will be established as
the outstanding goal. Achieving the outstanding goal will yield the outstanding
opportunity level.

Section 3.    Award Opportunities
At the time the performance goals are established, the Administrator shall set
the bonus opportunities corresponding to each of the Performance Measure goals
it has set for each Participant for the Plan Year.


5

--------------------------------------------------------------------------------




(a)
Target opportunity will equal a dollar amount determined by the Administrator.

(b)
Threshold opportunity will equal a dollar amount, which will be less than the
target opportunity, determined by the Administrator.

(c)
Outstanding opportunity will equal a dollar amount, which will be greater than
the target opportunity, determined by the Administrator.

Section 4.    Calculation of Awards
The bonus amounts under this Article II for each Plan Year will be determined
based on actual performance relative to the pre-established financial goals.
Except as otherwise provided above or as otherwise provided by the
Administrator, the results of any Performance Measures for the year shall be
calculated based on the financial records supporting the audited consolidated
financial statements of the Company and its subsidiaries.
Actual performance at the target goal will result in 100% of the target
opportunity.
Except as otherwise determined by the Administrator at the beginning of the Plan
Year, performance between the target goal and outstanding goal will result in a
payout that is linearly interpolated between the target and outstanding
opportunities. The amount of the bonus amounts under this Article II shall be
capped, and therefore performance in excess of the outstanding goal will result
in the outstanding opportunity.
Except as otherwise determined by the Administrator at the beginning of the Plan
Year, performance between the threshold goal and target goal will result in a
payout that is linearly interpolated between the threshold and target
opportunities. Performance that is below the threshold goal will result in no
bonus amount.
Notwithstanding the foregoing, the Administrator may in its discretion adjust
the amount of any bonus otherwise determined under the foregoing criteria to
reflect any extraordinary items, or such other items or factors as it may deem
relevant.
Section 5.    Distribution of Awards
The annual bonus amounts earned for the Plan Year under this Article II shall be
distributed in cash as soon as possible after the amounts have been determined,
between January 1 and March 15 of the Company’s fiscal year following the Plan
Year during which the amounts were earned.
Participants may elect to defer a portion of any annual bonus amounts under this
Article II in accordance with the terms of the Company’s Nonqualified Savings
Plan.


6

--------------------------------------------------------------------------------




ARTICLE III    
Operating Objectives
Section 1.    Objectives and Award Opportunities
No later than 90 days after the beginning of any Plan Year, the Administrator
may establish operating objectives for the year for a Participant and bonus
opportunities for the Participant for achievement of such objectives, provided
however, that the Administrator shall be permitted to delegate the setting of
such objectives to the Company employee to whom the Participant reports
(directly or indirectly). In establishing the bonus opportunities, the
Administrator will set threshold, target and outstanding opportunities expressed
as a percent of base salary. Generally, the Administrator shall not change such
operating objectives later than 90 days after the beginning of the Plan Year,
except as determined to be necessary by the Administrator to reflect
extraordinary events or circumstances that impact such operating objectives.
Section 2.    Determination of Awards
Following the close of the Plan Year, the Administrator (or its delegate, where
applicable) shall determine whether a bonus amount has been earned under this
Article III, and if so the level of such bonus amount, based on its assessment
of the Participant’s performance in achieving the pre-established operating
objectives. Such bonus amounts may range from zero to the pre-established
outstanding opportunity.
Section 3.    Distribution of Awards
The annual bonus amounts earned for the Plan Year under this Article III shall
be distributed in cash as soon as possible after the amounts have been
determined, between January 1 and March 15 of the Company’s fiscal year
following the Plan Year during which the amounts were earned.
Participants may elect to defer a portion of any annual bonus amounts under this
Article III in accordance with the terms of the Company’s Nonqualified Savings
Plan.
ARTICLE IV    
Miscellaneous Provisions
Section 1.    Maximum Bonus Amount
Notwithstanding any other provision of this Plan to the contrary, the maximum
bonus amount any Participant will be entitled to receive for any Plan Year under
this Plan is $5,000,000.




7

--------------------------------------------------------------------------------




Section 2.    Termination of Employment
(a)
Except as the relevant parties may otherwise agree or except as provided in
paragraph (b) below, if a Participant’s employment terminates, the Participant
will forfeit all rights to any bonus amounts under this Plan for the year in
which the termination occurs.

(b)
Except as the relevant parties may otherwise agree, if a Participant’s
employment terminates by reason of the Participant’s Disability or death or
Retirement, the Participant will be entitled to receive, for the year in which
termination occurs, the bonus amounts otherwise determined under Articles II and
III of the Plan, but prorated for the actual number of days the Participant was
employed by the Consolidated ManpowerGroup during the year.



Section 3.    Forfeiture of Amounts Paid under the Plan
The Company shall have the right to require any Participant to forfeit and
return to the Company any amounts paid to the Participant pursuant to this Plan
consistent with any recoupment policy maintained by the Company under Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of any
Securities and Exchange Commission Rule, as such policy is amended from time to
time.


Section 4.    No Guarantee of Employment
Participation in the Plan shall not give any Participant any right to be
retained in the employment of the Consolidated ManpowerGroup. This Plan shall
not affect any right of the Company to terminate, with or without cause, any
Participant’s employment at any time.
Section 5.    Withholding Taxes
The Company shall have the right to withhold from any compensation payable to a
Participant, or to cause the Participant (or the executor or administrator of
his or her estate or his or her distributee) to make payment of, any federal,
state, local, or foreign taxes required to be withheld with respect to the
distribution of any Awards.
Section 6.    Amendment and Discontinuance of the Plan
The Committee may amend, alter, suspend or discontinue the Plan, as it shall
from time to time consider desirable. No such action shall adversely affect the
rights of any Participant under the Plan as of the time of such action without
the consent of the Participant.
Section 7.    Effective Date
The Plan will be effective for Awards beginning with the 2018 Plan Year.


8